DETAILED ACTION
Status of Application
The response filed 06/07/2022 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claims 1, 9, 19, 21 have been amended.
Claim 5-8, 10 has been cancelled.
Claims 1-4, 9, 11-22 are pending in the case.
Claims 1-4, 9, 11-22 are present for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn or moot as a result of amendment.
New grounds of rejection are set forth in the current office action as a result of amendment.

Claim Objections
Claim 13 is objected to because of the following informalities: There is a period
after “about 0.6” which appears to be a typographic error as line 2 has a period after     “- about 2.2wt.% of the composition” as a claim would only have one period where the claim ends. Appropriate correction is required.

New Grounds of Rejection
Due to the amendment of the claims the new grounds of rejection are applied:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karavas et al. (WO 2019/091596) in view of Winfield (Antimicrobial preservatives-Benzalkonium chloride).
Rejection:
Karavas et al. teaches treating ocular hypertension (intraocular pressure) and glaucoma with a suspension composition comprising brinzolamide, brimonidine, a polyol-borate system with borate and a polyol, benzalkonium chloride, and excipients (abstract, claims 1-14, Page 1 line 5-20, Page 2 line 5-27, Page 3 line 5-30, Page 5 line 5-Page 6 line 5). The borate is at least about 0.05 and less than about 1.0%w/v; and the polyol can be a variety of compounds including mannitol, glycerin, propylene glycol and sorbitol from at least about 1%w/v to about 5%w/v (page 6 line 5-33). The composition comprises buffers which include dibasic sodium phosphate (phosphate buffer), monobasic sodium phosphate (phosphate buffer), hydrochloric acid, sodium hydroxide and the pH ranges from 3-8 and most preferably pH of 6.5 (Page 7 line 10-19). The composition contains tonicity agents including mannitol, glycerin, propylene glycol, and sodium chloride. Sodium chloride is the preferred tonicity agent and is from 0.6-1.1%w/v (Page 7 line 20-30). The benzalkonium chloride is from 0.001-0.006%w/v (Page 8 line 20-35).  The excipients include antioxidants like ethylenediaminetetracetic acid (EDTA) and vitamin E tocopherol polyethylene glycol succinate (Page 9 line 1-4); anionic polymers including carboxyvinyl polymer such as Carbopol (carbomer, Page 9 line 8-27); and surfactants like tyloxapol (Page 10 line 15-20). The treatment of the ocular disorder (elevated intraocular pressure) is done with repeated administration of the composition to the eye for an extended period of time including at least one a week more typically at least one a day for at least a month more typically at least 6 months (Page 10  line 21-35) Ophthalmic drugs also include bimatoprost, brimonidine, brinzolamide and combinations thereof like brinzolamide/brimonidine (Page 11 line 20- Page 12 line 4). The composition is also packaged in a container with a dropper for drop wise application with 0.5-15ml solution and a 5ml polypropylene bottle with 2.5ml solution (Page 12 line 5-10). 
Examples include Table 1

    PNG
    media_image1.png
    520
    909
    media_image1.png
    Greyscale

where the components fall within the claimed ranges of the claims (brinzolamide 1%w/v, brimonidine tartrate 0.2%w/v, benzalkonium chloride 0.0051% and 0.0059%w/v (falls within about 0.005-about 0.02% and embraced by about 0.005% and about 0.007%, a preservative and permeation enhancer), boric acid 0.3% and propylene glycol from 0.25% to 1.0% (borate-polyol complex is from 0.55% to 1.3%w/v), and tyloxapol (a surfactant and a known permeation enhancer acknowledged by the instant specification) (Page 13, see full document specifically areas cited). 
While Karavas et al. does not explicitly recite treating the patient 1-2 times a day with the suspension, Karavas does expressly teach lowering the intraocular pressure in patients with open angle glaucoma and/or ocular hypertension by treating the patient at least once a day with the suspension by eye drop; wherein it is implicit to treat the patient once a day and it is prima facie obvious before the effective filing date of the claimed invention to utilize the teachings with a reasonable expectation of success. Additionally it is obvious before the effective filing date of the claimed invention to treat the patient once a day with the eye drop composition as Karavas teaches at least once a day which includes once a day and it is prima facie obvious to treat a patient with the minimum dosage and adjust the regime as needed with a reasonable expectation of success. 

While Karavas et al. does not expressly teach the exact same values for the benzalkonium chloride, Karavas does expressly teach the inclusion of benzalkonium chloride from 0.001-0.006%w/v wherein a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close as the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties MPEP 2144.05 (I). Additionally, Winfield teaches that benzalkonium chloride is known to be well tolerated in the eye up to 0.02% and it usually used at 0.01%w/v (2nd paragraph, second column) wherein it would be prima facie obvious to one of ordinary skill in the art to utilize values up to and including the conventional 0.01% and the well tolerated amount of 0.02% of benzalkonium chloride known in the art and optimize within the accepted/tolerated range for the BAK in the art as a means of attaining the desired preservation profile with a reasonable expectation of success absent evidence of criticality for the claimed values which have not been presented.
Response to Arguments:
Applicant's arguments are centered on the assertion that Karavas does not teach the newly amended values of benzalkonium chloride. This has been fully considered but not persuasive. A prima facie case of obviousness exists when the claimed ranges/values are so close that one skilled in the art would have expected them to have the same properties. Additionally as presented above, Winfield establishes that benzalkonium chloride is known in the art to be well tolerated in the eye up to 0.02% and it usually used at 0.01%w/v wherein the inclusion of benzalkonium chloride in its known range/values and optimization within this accepted/tolerated range in the art to attain the desired preservation profile is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the claimed values which have not been presented.
Accordingly, the rejection stands.

Claims 14-17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Karavas et al. (WO 2019/091596) in view of Winfield (Antimicrobial preservatives-Benzalkonium chloride) as applied to claims 1-4, 9, 11-13 and 18 above, as evidenced by Lederer et al. (Drop size of commercial glaucoma medications-Abstract only).
Rejection:
The teachings of Karavas in view of Winfield are addressed above which includes teaching treating patients with open angle glaucoma and/or ocular hypertension once a day with the suspension by eye drop including the formulations of Table 1 which contain brinzolamide 1%w/v and brimonidine tartrate 0.2%w/v and BAK. The average drop size is 39 microliters as evidenced by Lederer et al. wherein one eye drop per day of the suspension would have an effective daily dose of 0.39mg/day brinzolamide (1%w/v=1g/100ml= 0.01mg/1microliter) and 0.078mg/day brimonidine tartrate (0.2%w/v=0.2g/100ml=0.002mg/1microliter). 
Response to Arguments:
Applicant's arguments are directed to Karavas (in view of Winfield) which are addressed above. 
Accordingly, the rejection stands.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Karavas et al. (WO 2019/091596) in view Winfield (Antimicrobial preservatives-Benzalkonium chloride).as applied to claims 1-4, 9, 11-13 and 18 above, further in view of Fechtner et al. (Ocular hypotensive effect of fixed-combination brinzolamide/brimonidine adjunctive to a prostaglandin analog: a randomized clinical trial).
Rejection:
	The teachings of Karavas in view of Winfield are addressed above, including the incorporation of phosphate buffers, sodium chloride, water and bimatoprost.
Karavas in view of Winfield does not expressly teach the concentration of bimatoprost but does teach the inclusion of bimatoprost and combinations of drug actives for the composition. 
Fechtner et al. teaches that the combination of brinzolamide/brimonidine with a prostaglandin analog such as bimatoprost was more effective that the prostaglandin alone (abstract). Fechtner et al. also teaches that the bimatoprost was at its commerically useful concentration of 0.01% (Patients and methods, second paragraph).
Wherein it would be obvious before the effective filing date of the claimed invention to incorporate the bimatoprost at 0.01% and produce the claimed invention; as it is prima facie obvious to incorporate the bimatoprost at its known useful concentration with a reasonable expectation of success. As Karavas teaches combining the drugs for the method, Fechtner also demonstrates that the combination brinzolamide/brimonidine with a prostaglandin such as bimatoprost is known wherein the combining these known drugs for their known purpose is established with a reasonable expectation of success. 
Response to Arguments:
	Applicant's arguments are directed to Karavas (in view of Winfield) which are addressed above. Applicant’s remaining arguments are that Karavas’ teaching for bimatoprost is to a laundry list, that the Fechtner teach did not have the bimatoprost in the same composition as the brinzolamide/brimonidine, that the dosing in Fechtner was three time/day which exceeds the maximum twice per day claimed, and that the bimatoprost has additional excipients and inactive ingredients where the combination of the two compositions of Lumigan and the Simbrinza results in a total amount of benzalkonium chloride to be greater than the claimed range (0.2mg/ml with 0.03mg) .This is fully considered but not persuasive. Karavas teaching for the brinzolamide/brimonidine to be in combination with other drug actives including bimatoprost is not a laundry list as asserted as the bimatoprost is in a limited and confined listing, not a numerous listing as asserted by Applicant - wherein it would be prima facie obvious to one of ordinary skill in the art to utilize the bimatoprost as a taught embodiment with a reasonable expectation of success. Additionally as Karavas teaches combining the drugs for the method, Fechtner also demonstrates that the combination brinzolamide/brimonidine with a prostaglandin such as bimatoprost is known wherein the combining these specific drugs for their known purpose is established with a reasonable expectation of success. 
The assertions that Fechtner teach did not have the bimatoprost in the same composition as the brinzolamide/brimonidine, that the dosing in Fechtner was three time/day not the maximum twice per day claimed, and that the bimatoprost has additional excipients where the combination of the two compositions of Lumigan and the Simbrinza results in a total amount of benzalkonium chloride to be greater than the claimed range (0.2mg/ml with 0.03mg); are not persuasive. These assertions are all to the Fechtner reference individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The assertions do not consider the teachings of Karavas . As addressed above, Karavas taught combining brinzolamide/brimonidine with additional actives for the method which includes administration at least once a day which includes once a day, with a composition comprising brinzolamide, brimonidine, excipients like mannitol and benzalkonium chloride, and additional actives like bimatoprost. Fechtner was presented merely to demonstrate that the combination of brinzolamide/brimonidine with a bimatoprost is known as presented in Karavas wherein the combining these specific known drugs at their known concentrations for their known purpose is prima facie obvious with a reasonable expectation of success.
Accordingly, the rejection stands.

Claims 1-4, 9, 11-13 and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Kabra (U.S. Pat. Pub. 2010/0324031) in view of Winfield (Antimicrobial preservatives-Benzalkonium chloride).
Rejection:
Kabra teaches treating elevated intraocular pressure/glaucoma with repeated administration of an ophthalmic composition comprising two polyols like mannitol and propylene glycol, benzalkonium chloride (BAK), and therapeutic agents like brimonidine like brimonidine tartrate, brinzolamide, bimatoprost and combinations thereof (claims 10, 21-23, [38-39, 49]). The treatment of the ocular disorder (elevated intraocular pressure) is done with repeated administration of the composition to the eye for an extended period of time including at least one a week more typically at least one a day for at least a month more typically at least one year [49].  The composition is in eye drop form [16] and be a suspension [41, 44, 46] containing carboxyvinyl polymer as a suspending agent (carbomer/Carbopol). The composition contains tonicity agents such as sodium chloride to attain the desired osmolality in an amount less than 0.9% and typically less than 0.4% [46], surfactants like tyloxapol [48] which is a known permeation enhancer acknowledged by the instant specification, buffers, and BAK. The BAK is more typically is greater than about 0.0007%w/v and generally less than about 0.005%w/v [24]. The composition can include additional preservative [22]. Kabra teaches the composition to have sufficient antimicrobial activity such as the inclusion of additional preservatives [22, 33] Table A addresses that an exemplary formulation for the treatment has the therapeutic agent at 0.01, 0.1, or 1.0%w/v. 
The combination of brinzolamide with brimonidine is exemplified in Table H. 

    PNG
    media_image2.png
    626
    818
    media_image2.png
    Greyscale

wherein the components fall within the claimed ranges of the independent clams 
(brinzolamide 1%w/v, brimonidine 0.15%w/v, boric acid 0.3%w/v and mannitol 0.3%w/v and propylene glycol 0.75%w/v (total borate-polyol combination is 1.35%, polyol=1.05%), benzalkonium chloride 0.003%w/v, Carbopol 0.4%w/v, tyloxapol 0.025%w/v; [63-64], see full document specifically areas cited).
While Kabra does not expressly treat the patient 1-2 times a day with the suspension, Kabra does expressly teach treating elevated intraocular pressure/glaucoma by treating the patient at least once a day with the suspension by eye drop; wherein it is implicit for treating the patient once a day and it is prima facie obvious before the effective filing date of the claimed invention to exemplify the teachings with a reasonable expectation of success. Additionally it is obvious before the effective filing date of the claimed invention to treat the patient once a day with the eye drop composition as Kabra teaches at least once a day which includes once a day and it is prima facie obvious to treat a patient with the minimum dosage and adjust the regime as needed with a reasonable expectation of success. 
With regards to claim 19, while Table H does not exemplify the exact amount of brinzolamide and sodium chloride; Kabra does expressly teach that the therapeutic agent can be at 0.01, 0.1, or 1.0% (Table A) and for the sodium chloride to be less than 0.4% to attain the desired osmolality which is desirable to be from 240-360mOsm [46]; wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exemplify another concentration taught for the therapeutic agent and to optimize the amount of sodium chloride for the composition as addressed by Kabra teachings with a reasonable expectation of success absent evidence of criticality for the claimed values.
While Kabra does not expressly teach the exact same values for the benzalkonium chloride, Kabra does expressly teach the inclusion of benzalkonium chloride at typical ranges of greater than about 0.0007%w/v and generally less than about 0.005%w/v wherein a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close as the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties MPEP 2144.05 (I). Additionally, Kabra teaches the composition to have sufficient antimicrobial activity such as the inclusion of additional preservatives. Winfield teaches that benzalkonium chloride is well tolerated in the eye up to 0.02% and it usually used at 0.01%w/v (2nd paragraph, second column) wherein it would be prima facie obvious to one of ordinary skill in the art to utilize up to and including the conventional 0.01% and the well tolerated amount of 0.02% of benzalkonium chloride known in the art and optimize within the accepted/tolerated range for the BAK in the art as a means of attaining the desired preservation profile with a reasonable expectation of success absent evidence of criticality for the claimed values which have not been presented.
Response to Arguments:
Applicant's arguments are centered on the assertion that Kabra lists more than 20 listed agents, that only Formulations M and N have brinzolamide and brimonidine in a single composition but that the amount of benzalkonium chloride (BAK) in the examples is outside the claimed amount, and that the approved product covered by Kabra is Simbrinza has benzalkonium chloride at 0.003%. This has been fully considered but not persuasive. The teachings of Kabra are not to a long list of actives as asserted as claim 10 is specific to the combination of brinzolamide and brimonidine and are formulated together as pointed by Applicant in Table H. The teachings of Kabra for the amount of BAK are also not held solely to its examples (or a commercial or approved product) when there is a general teaching is for its inclusion for its preservative properties in a larger range of values and a prima facie case of obviousness exists when the claimed ranges/values are so close that one skilled in the art would have expected them to have the same properties. Additionally as presented above, Kabra teaches the composition to have sufficient antimicrobial activity where Winfield establishes that benzalkonium chloride is known in the art to be well tolerated in the eye up to 0.02% and it usually used at 0.01%w/v wherein the inclusion of benzalkonium chloride up to and including its known range/values with optimization within this accepted/tolerated range in the art to attain the desired preservation profile is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the claimed values which have not been presented.  The assertion that there is no motivation for the sodium chloride to be less than the 0.23% disclosed by Kabra which is not persuasive as Kabra teaches that the sodium chloride should be less than 0.4% to attain the desired osmolality which is from 240-360mOsm and the composition comprises other excipients such as mannitol which are also tonicity/osmolarity agents wherein the optimization of sodium chloride within the range of less than 0.4% to attain the desired osmolarity is prima facie obvious with a reasonable expectation of success absent evidence of criticality which has not been presented. 
Accordingly, the rejection stands.

Claims 14-17, 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over Kabra (U.S. Pat. Pub. 2010/0324031) in view of Winfield (Antimicrobial preservatives-Benzalkonium chloride) as applied to claims 1-4, 9, 11-13 and 18-19  above, as evidenced by Lederer et al. (Drop size of commercial glaucoma medications-Abstract only).
Rejection:
The teachings of Kabra in view of Winfield are addressed above which includes expressly teaching treating patients with elevated intraocular pressure/glaucoma once a day with the suspension by eye drop including the formulations of Table H which contain brinzolamide 1%w/v and brimonidine tartrate 0.15%w/v. The average drop size is 39 microliters as evidenced by Lederer et al. wherein one eye drop per day of the suspension would have an effective daily dose of 0.39mg/day brinzolamide (1%w/v=1g/100ml= 0.01mg/1microliter) and 0.0585mg/day brimonidine tartrate (0.15%w/v=0.15g/100ml=0.0015mg/1microliter). 
Response to Arguments:
Applicant's arguments are directed to Kabra (in view of  Winfield) which are addressed above. 
Accordingly, the rejection stands.

Claim 20  are rejected under 35 U.S.C. 103 as being unpatentable over Kabra (U.S. Pat. Pub. 2010/0324031) in view of Winfield (Antimicrobial preservatives-Benzalkonium chloride) as applied to claims 1-4, 9, 11-13 and 18-19  above, further in view of Fechtner et al. (Ocular hypotensive effect of fixed-combination brinzolamide/brimonidine adjunctive to a prostaglandin analog: a randomized clinical trial) and Ostrow et al. (U.S. Pat. Pub. 2015/0366854).
Rejection:
	The teachings of Kabra in view of Winfield are addressed above, including the incorporation of sodium chloride, water and bimatoprost.
Kabra in view of Winfield does not expressly teach the concentration of bimatoprost or the inclusion of a phosphate buffer but does teach the inclusion of bimatoprost with combinations of drug actives for the composition and the inclusion of borate-polyol which is a known buffer. 
Ostrow et al. teaches that known ophthalmic buffers include borate-polyols, phosphate buffer, and combinations thereof (claim 15).
Fechtner et al. teaches that the combination of brinzolamide/brimonidine with a prostaglandin analog such as bimatoprost was more effective that the prostaglandin alone (abstract). Fechtner et al. also teaches that the bimatoprost was at its commerically useful concentration of 0.01% (Patients and methods, second paragraph).
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to incorporate a phosphate buffer and the bimatoprost at 0.01% and produce the claimed invention; as it is prima facie obvious to include a phosphate buffer as the inclusion of buffer combinations (i.e. borate-polyol complexes, phosphates, and  combinations thereof) are known with a reasonable expectation of success absent evidence of criticality for the specific combination. It is also prima facie obvious to incorporate the bimatoprost at its known useful concentration as Kabra teaches combining the drugs for the method and Fechtner also demonstrates that the combination brinzolamide/brimonidine with a prostaglandin such as bimatoprost is known wherein the combining these known drugs for their known purpose is established with a reasonable expectation of success. 
Response to Arguments:
Applicant's arguments are directed to Kabra (in view of  Winfield) which are addressed above. 
Accordingly, the rejection stands.

Double Patenting
Claims 1 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5, 16-17 of copending Application No. 17/494713.
	The copending claims are directed to the same method with the components at the same or similar concentrations wherein the copending claims are obvious over the instant claims.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 1-4, 9, 11-22 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIGI G HUANG/Primary Examiner, Art Unit 1613